DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, and 12, are pending and being examined.

Response to Amendment
The previous rejection are maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5-8, and 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-138178 A to Nakada (hereinafter Nakada).

Regarding claims 1, 3, 5-8 and 12, Nakada teaches in comparative example 1, a polymer polyol with polymer particles obtained by first polymerizing in a reaction vessel 329 parts of polyether polyol (Sannix GP-3030), 65.1 parts of acrylonitrile, and 60.1parts of styrene, with a dispersing agent, AIBN initiator and solvent to form a base polymer polyol (BA1-I) dispersion (para 73-74 and 96), which meets the claimed step (a). In the same vessel, 39 parts of polyether polyol, 74.4 parts of acrylonitrile, 68.7 parts of styrene were added with the radical initiator solution, and solvent, and polymerized to form the dispersed base polymer polyol (BA1-III) 
Nakada is silent regarding the solids content of step (b) and (c) and the viscosity of the secondary dispersed particle liquid in step (b).
However, Nakada teaches a substantially identical dispersed particle obtained by the same one pot, polymerization method by feeding the monomers by a distributed manner, as shown in the Applicant’s Examples, such as where the monomers are the same polyetherpolyol, acrylonitrile and styrene with AIBN in a solvent and dispersing aid, wherein the above ratio of the monomers in step (a) to step (b) is 1:1.1, which is within the monomer ratio of 1:1-10 taught by the Applicant in page 7, ln 18-22 of their specification, and the Applicant states in their specification that it is the distributed manner of how the monomers are fed and that the amount of monomers ratio in step (a) to step (b) are what determines the viscosity and solids content, (See page 2, ln 20 to page 3, ln 2, page 7, ln 18 to page 8, ln 5 and page 15), and this is further evident by the final polymer polyol of Nakada having the claimed viscosity of 5800 cps in step III.
One skilled in the art would have a reasonable expectation for the base polyol of Nakada to have the claimed solids content and viscosity cited in claims 10 and 11 because Nakada .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, and 3-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,814,699 A to Kratz et al. (hereinafter Kratz).

Regarding claims 1, and 3-8, Kratz teaches a continuous process of preparing low viscosity polymer polyols with small average particle size (See abstract). Specifically in Example 10, Kratz teaches first polymerizing 29.8% of the polyether polyols, 13% of the monomers styrene and acrylonitrile, with a reaction moderator, initiator and a solvent of ethylbenzene to form a first particle dispersion, (See Examples, Tables I, col 8, ln 55 to col 20, ln 30), which meets the claimed step (a). Then in a second reactor, Kratz teaches further adding 30% of the polyols, 30% of the monomers styrene and acrylonitrile with a reaction moderator, initiator and a solvent of ethylbenzene and polymerizing to form a second dispersion of particles, which meets the claimed step (b), and then in a third reactor, further adding 40.2% of the remaining polyol, and 57% of the monomers styrene and acrylonitrile, (See Examples, Tables I-II, col 8, ln 55 to col 20, ln 30), which meets the step (c). 
The above amounts of monomer of step (a) to monomer step (b) correlates to 1:2.3 weight ratio which meets claim 3, and the above amounts of polyol of step (a) to polyol of step (b) correlates to 1:1.01 weight ratio which meets claim 4. The above styrene and acrylonitrile meet the monomers cited in claim 5-7, and the polyether polyol meets claim 8.
Kratz further teaches the viscosity after the third reactor is 3820 mPa.s (Table II, col 17-18), which correlates to 3820 cps and meets the claimed viscosity of claim 1.
Kratz further teaches the final product can have a solids content of greater than 40% (col 12, ln 11-14), which overlaps and meets the claimed solids range in the claimed step (c). 
Kratz does not explicitly teach the viscosity in the claimed step (b) or the solids content in the claimed step (b) cited in claim 1 and does not explicitly teach the average particle size of claim 2.
However, Kratz teaches a substantially identical dispersed particle obtained by the same polymerization method by feeding the monomers by a distributed manner, as shown in the Applicant’s Examples, where the monomers are the same polyetherpolyol, acrylonitrile and styrene with AIBN in a solvent and dispersing aid, wherein the above ratio of the monomers in step (a) to step (b) is 1:2.3 and the ratio of polyols is 1:1.01, which is within the monomer ratio of 1:1-10 and the polyol ratio is 1:1-5 as taught by the Applicant in page 7, ln 18 to page 8, ln 10, of their specification, and the Applicant states in their specification that it is the distributed manner of how the monomers are fed and that the amount of monomers/polyols ratio in step (a) to step (b) are what determines the viscosity and solids content, (See page 2, ln 20 to page 3, ln 2, page 7, ln 18 to page 8, ln 5 and page 15), and this is further evident by the final polymer polyol of Kratz having the claimed viscosity of 3820 cps in step III.
One skilled in the art would have a reasonable expectation for the polymer polyol of Kratz to have the claimed solids content and viscosity after the second and third reactor because Kratz teaches a substantially identical dispersed particle obtained by the same polymerization method by feeding the monomers by a distributed manner, and where the monomers are the same polyetherpolyol, acrylonitrile and styrene with AIBN in a solvent and dispersing aid, wherein the above ratio of the monomers in step (a) to step (b) is 1:2.3 and the 

Regarding claim 9, as cited above and incorporated herein, Katz teaches claim 1. 
Katz further teaches the polyether polyols have molecular weight of 500-12,000 g/mol (col 5, ln 28-33), which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada.

.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada, as applied to claims 1 and 8, and in further view of US 5,814,699 A to Kratz et al. (hereinafter Kratz).

Regarding claim 9, as cited above and incorporated herein, Nakada teaches claims 1 and 8.
Nakada further teaches the polyether polyol is preferably an adduct from propylene oxide and ethylene oxide (para 12-13)
Nakada does not explicitly teach the weight average molecular weight of the polyether polyol.
However, Kratz teaches a continuous process of preparing low viscosity polymer polyols with small average particle size (See abstract). Specifically in Example 7, Kratz teaches first polymerizing 30% of the polyether polyols, 20% of the monomers styrene and acrylonitrile, with a reaction moderator, initiator and a solvent of ethylbenzene to form a first particle dispersion, (See Examples, Tables I-II, col 8, ln 55 to col 20, ln 30), and then in a second reactor, further adding 70% of the polyols, 80% of the monomers styrene and acrylonitrile with a reaction 
Katz further teaches the polyether polyols are generally from reaction products of ethylene oxide and propylene oxide (col 5, ln 12-23) and preferably have a molecular weight of 500-12,000 g/mol (col 5, ln 28-33), which overlaps and meets the claimed range, and demonstrates to one skilled in the art that polyether polyols having molecular weights of 500-12,000 g/mol are known polyether polyols suitable for use in forming polymer polyols for polyurethane foams. 
It would have been obvious to one ordinarily skilled in the art before the effective filing  date to use the molecular weight range of Katz for the polyether polyol of Nakada because Kratz teaches a similar and compatible process of obtaining a polymer polyol dispersion used in the same field polymer polyol dispersions for use in polyurethane foams cited above in Nakada, and Katz further teaches the polyether polyols have a molecular weight of 500-12,000 g/mol (col 5, ln 28-33), which overlaps and meets the claimed range, and demonstrates to one skilled in the art that polyether polyols having molecular weights of 500-12,000 g/mol are known polyether polyols suitable for use in forming polymer polyols for polyurethane foams. (“The .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive in part.
On page 4-5, the Applicant argues that inherency is improper because the Office Action is based on “probabilities or possibilities” and the Office has not established that the properties of solids content and viscosity are “necessarily” present in the polymer polyol of Nakada, such as a basis of fact and/or technical reasoning. This is not persuasive because, as cited above, the basis of fact and/or technical reasoning is that Nakada teaches a substantially identical dispersed particle obtained by the same one pot, polymerization method by feeding the monomers by a distributed manner, as shown by the Applicant in their Examples. Specifically, the same polyetherpolyol, acrylonitrile and styrene with AIBN in a solvent and dispersing aid, and wherein the above ratio of the monomers in step (a) to step (b) is 1:1.1, which is within the monomer ratio of 1:1-10 taught by the Applicant in page 7, ln 18-22 of their specification. The technical reasoning provided in the rejection is that the Applicant states in their own specification that it is the distributed manner of how the monomers are fed and that the amount of monomers ratio in step (a) to step (b) are what determines the viscosity and solids content, (See page 2, ln 20 to page 3, ln 2, page 7, ln 18 to page 8, ln 5 and page 15). Furthermore, the fact that Nakada teaches the polymer polyol with the claimed viscosity of 5800 cps in step III is further evidence the polymer polyol would have the claimed solid content viscosity and solids content are directly related since they are controlled/determined by same reaction conditions cited above. (See page 2, ln 20 to page 3, ln 2, page 7, ln 18 to page 8, ln 5 and page 15)
Thus, the facts/rational that prove the base polyol of Nakada would necessarily have the claimed solids content and viscosity cited in claims 10 and 11 are that Nakada teaches a substantially identical dispersed particle obtained by the same one pot, polymerization method by feeding the monomers by a distributed manner, as shown by the Applicant in their Examples, such as the same polyetherpolyol, acrylonitrile and styrene with AIBN in a solvent and dispersing aid, wherein the above ratio of the monomers in step (a) to step (b) is 1:1.1, which is within the monomer ratio of 1:1-10 taught by the Applicant in page 7, ln 18-22 of their specification, and the Applicant states in their specification that it is the distributed manner of how the monomers are fed and that the amount of monomers ratio in step (a) to step (b) are what determines the viscosity and solids content, (See page 2, ln 20 to page 3, ln 2, page 7, ln 18 to page 8, ln 5 and page 15), and this is further evident by the fact that the final polymer polyol of Nakada also has the claimed viscosity of 5800 cps in step III, which further proves the polymer polyol would have the solids content because, as cited above, the Applicant states the viscosity and solids content are directly related. See MPEP 2112.01. 
On page 5, the Applicant argues that “[p]roducts of identical chemical composition can not have mutually exclusive properties” of MPEP 2112.1 does not apply to the instant situation because the claim is a method claim and not a composition. This is not persuasive because MPEP 2112.01 also states “Where the claimed and prior art products are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In this case, the method of claim 1 produces a polymer polyol product and, as cited above, Nakada teaches the same polymer polyol product that is produced by a substantially identical process as the Applicant as shown in their Examples. Thus, MPEP 2112.01 applies. 
On page 5-6, the Applicant further argues that the Office has not provided any evidence to support the recited steps are “necessary” in the prior art, specifically, “the same properties” do not lead to “the same preparation method” such as different compounds can have the same properties, and that the same process does not necessarily lead to same product. This is not persuasive because, as cited above, the polymer polyol taught in Nakada is not a “different” compound, but is a substantially identical polymer polyol as the Applicant’s polymer polyol that is made by a substantially identical process. As cited above, Nakada teaches the same polymer polyol which is from the same monomers of styrene, acrylonitrile and a base polyol as taught by the Applicant in their Examples, which is obtained by a substantially identical process.
On page 6-7, the Applicant argues that, for the above reasons, the Office has not demonstrated the properties are necessarily taught in Nakada. This is not persuasive because as cited above, Nakada teaches the same polymer polyol and the Applicant fails to meet their burden of proof to establish that the product of Nakada is different. Since the PTO cannot 
In this case, as cited above, the Office has provided facts and rational that the polymer polyol of Nakada is substantially the same polymer polyol that is obtained by substantially the same method as the Applicant’s polymer polyol described in their Examples. The Applicant has only provided arguments, but has not provided any evidence, such as experimental data or teachings in the prior art, that the polymer polyol of Nakada is different and thus, has failed to meet their burden. “The arguments of counsel cannot take the place of evidence in the record.” See MPEP 716.01(c)(II).
On page 7-8, the Applicant argues unexpected results of superior properties of hardness, tensile strength, elongation and tear strength, as shown by the filed Kim Declaration, to overcome the 103 rejection over Kratz for the solids wt% and viscosity range. This is not persuasive because the data in the Kim Declaration does not commensurate in scope to the claimed invention since they are broadly directed to any polyol, and any monomers, while the evidenced provided in Applicant’s examples and the Kim Declaration are to specific polyol and monomers such as a polyether polyol, an aromatic vinyl monomer (i.e. styrene) and an acrylic monomer (i.e. acrylonitrile). The data is also directed to a polyurethane foam prepared from the POP with an unspecified isocyanate, while the Applicant’s claims are directed to a method of forming the POP. Furthermore, Applicant’s claims are to broader ranges of 35-55 wt% solids content, and 3000-6000 cps, while the data seems to be directed to peak good properties at 48-55% at viscosities of 13100-5100, or good properties 45% solids content at a viscosity at 3200-5800 cps (See para 4 and 5 of Kim Declaration).

For example, in the Table of paragraph 4, it seems that the good hardness properties peak at POP solid content% of 55-48% with good 25ILD range of 35.4-35.7 and 65ILD range of 88.8-83.2, with the hardness properties being lower outside that the 55-48% solid content% range. However, the viscosity range of this is 13100-5100, which is also outside the claimed range 3000-6000. 
Then in the Table of paragraph 5 of the Kim declaration, the data suggest good hardness for the viscosity ranges of 3200-5800 cps, but only for a POP with a solid content of 45% and only for hardness 25ILD. At 65ILD, the hardness goes up for the viscosity of 6500 cps, but is lower at the 25ILD hardness property. It is unclear which hardness properties are actually “better” and/or unexpected since the Kim declaration seems to have two different hardness standards of 25ILD vs 65ILD. Thus, it is unclear as to what of the viscosity ranges and/or solid content ranges are critical in giving good properties, such as if it is the viscosity ranges only at 45% solids content or is it both a certain solids content% range and certain viscosity range. 
Furthermore, the Applicant’s data in the Kim Declaration does not overcome the 102 rejection of Nakada recited above. Thus, for the above reasons, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HA S NGUYEN/Examiner, Art Unit 1766   

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766